DETAILED ACTION
	
Introduction
Claims 1-24 are pending. Claims 7 and 19 are amended. No claims are added or cancelled. This Office action is in response to Applicant’s request for reconsideration after non-final rejection filed on 7/12/2021. 

Response to Arguments
Applicant’s arguments are discussed below.
Rejection of claims 1-24 for nonstatutory double patenting.
Applicant requests that Examiner hold the nonstatutory double patenting rejection in abeyance until allowable subject matter is identified. Examiner agrees to do so. 
Rejection of claims 1 and 13 under 35 U.S.C. 102
Applicant argues that Dunlap does not teach obtaining the third portion from the first server and not the second server in response to “receiving a request to play [the] third portion of the video that is not included in a buffer of the client device.” In support of this argument, Applicant argues that “Dunlap does not describe returning to receive content from the [first POP] because the requested portion is not in the client’s buffer, but instead because the buffer is not full.” However, Examiner respectfully disagrees for two reasons. First, Dunlap teaches that the client may issue an out-of-sequence request for the third portion of a video, which causes the third portion to be served from the first POP instead of the second POP. See col. 8, ln. 41-52; fig. 7, steps 210 and 212. The out-of-sequence request may occur when the client performs a seek 
Second, claims 1 and 13 do not limit the step of receiving the third portion from the first server as occurring only when the third portion is not already stored in the client’s buffer, as Applicant suggests. Instead, claims 1 and 13 are silent as to what happens when the system receives a request to play a third portion that is already stored in the client’s buffer, and are therefore broad enough to encompass the scenario where the system receives the third portion from the first server even when the third portion is already stored in the client’s buffer. Thus, even if Dunlap is interpreted as teaching that the client issues the request for the third portion of the video to the first POP regardless of whether the third portion is already stored in the client’s buffer, then according to such an interpretation, the client issues the request for the third portion to the first POP both when the third portion is already stored in the client’s buffer and when the third portion is not already stored in the client’s buffer. 
Rejection of claims 7 and 19 under 35 U.S.C. 102
Applicant has amended claims 7 and 19 to recite the new limitation “the initial portion is fetched prior to receiving a request for the video,” and now argues that Famaey does not teach the new limitation. Examiner agrees. Nonetheless, Scott teaches a system for prefetching a video accessible via a link in a web page, whereby the system pre-fetches the first segment of the video when the user shows interest in the link but before the user actually clicks the link to request the video. See col. 4, ln. 40-67. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Famaey so that the first chunk of the video 

Nonstatutory Double Patenting
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,779,015.
In the instant case, claims 1-24 of the present application are not patentably distinct from claims 1-20 of U.S. Patent No. 10,779,015 because they merely omit limitations found in claims 1-20 of U.S. Patent No. 10,779,015 and are therefore obvious in view of claims 1-20 of U.S. Patent No. 10,779,015. See MPEP 2144.04.II.A (which states that “Omission of an element and its function is obvious if the function of the element is not desired”). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections: 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1,-2, 4, 13-14, and 16 are rejected under 35 U.S.C. 102(a)(1) because they are anticipated by Dunlap (US 9,118,680). 
Regarding claims 1 and 13, Dunlap teaches a method for playing a video in a client device, comprising: receiving a request to play the video (A client requests a video from a web page. See col. 16, ln. 8-10; fig. 10, step 360); receiving a first portion of the video from a first 
Regarding claims 2 and 14, Dunlap teaches wherein the first server and the second server are anycasted to a same IP address for the video, and wherein the first server is closer to the client device as determined by an anycast implementation (The first POP and the second POP share an anycast IP address. See col. 12, ln. 4-8; fig. 8, step 276. The first POP may be selected based on an anycast routing mechanism which determines that the first POP is geographical closer to the client than the second POP. See col. 20, ln. 15-25; fig. 8, step 286).
Regarding claims 4 and 16, Dunlap teaches wherein receiving the second portion of the video from the second server is a result of operations including: transmitting a request for the second portion of the video to the first server; receiving, from the first server, a redirect message to the second server for the second portion of the video, the redirect message indicating the unicast IP address of the second server; and transmitting the request for the second portion of the video to the second server (POP1 determines that the client is to be redirected to POP2 to receive a second portion of the file and sends the client a redirect that indicates the IP address of POP 2. Thereafter, the client requests the second portion of the file from POP2 using the IP address of POP 2. See col. 14, ln. 6-44; fig. 7, steps 230-236; fig. 9A, steps 304-320).

Claim Rejections: 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

Claims 3 and 15 are rejected under 35 U.S.C. 103 because they are unpatentable over Dunlap, as applied to claims 1 and 13 above, in further view of Yasrebi (US 2008/0086750).
Regarding claims 3 and 15, Dunlap does not teach wherein the first portion of the video is received from the first server through a push without first requesting the first portion of the video. However, Yasrebi teaches a video streaming system whereby a server pushes a first portion of a piece of media content to a client associated with a user prior to the user requesting the media content. See par. 15.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dunlap so that the first POP pushes the first portion of the video to the client without first receiving a request from the client because doing so allows the client to begin playing the video instantaneously once a user chooses to play the video. 
Claims 5 and 17 are rejected under 35 U.S.C. 103 because they are unpatentable over Dunlap, as applied to claims 1 and 13 above, in further view of Van Brandenburg (US 2014/0379871).
Regarding claims 5 and 17, Dunlap does not teach wherein receiving the second portion of the video from the second server is a result of operations including: receiving a file that identifies a location of the second server; and transmitting a request for the second portion of the video to the identified location of the second server. However, Van Brandenburg teaches a streaming system whereby a client may request a second portion of streaming content from a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dunlap so that the client requests the second portion from the second POP in response to receiving an updated manifest file because doing so involves simple substitution of one known way of redirecting a client to a second POP for another known way of redirecting a client to a second delivery node to achieve predictable results. See MPEP 2143. 
Claims 6 and 18 are rejected under 35 U.S.C. 103 because they are unpatentable over Dunlap, as applied to claims 1 and 13 above, in further view of Gutierrez (US 2015/0256577).
Regarding claims 6 and 18, Dunlap does not teach further comprising: receiving a file that lists a plurality of servers that includes the second server, wherein each of the plurality of servers is a candidate for delivering the second portion of the video; and wherein determining that the second portion of the video can be received from the second server, includes determining network conditions to each of the plurality of servers to estimate a speed that the second portion of the video could be received from each of the plurality of servers. However, Gutierrez teaches a streaming system whereby a fragment director (proxy) receives a list of servers that provide a particular content fragment and whereby the fragment director evaluates the connection between each of the servers and a client. See par. 16, 29. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dunlap so that the client receives a list of POPs that provide the second portion of the video, and so that the client evaluates the connection 
Claims 7 and 19 are rejected under 35 U.S.C. 103 because they are unpatentable over Famaey (US 2015/0207846) in view of Scott (US 9,081,856).
Regarding claims 7 and 19, Famaey teaches a method in a first server of a plurality of servers in a content delivery network (CDN) for distributing video in the CDN, comprising: receiving, from a client device, a request for a web page of a domain handled by an origin server (A user of a client may request a page associated with a website of a content provider. See par. 116); retrieving the requested web page (The content provider retrieves the page. See par. 116), wherein the web page references a video (The page may contain a link to a video title. See par. 116); transmitting a response to the client device that includes the web page (The content provider provides the page to the client. See par. 116); retrieving a file that indicates a list of a plurality of locations of the domain in which a plurality of segments of the video are located (When the user clicks the link in the page, a manifest file is sent to the client. The manifest file identifies chunks associated with the video title and network locations from which the client may obtain the chunks. See par. 116); in response to retrieving the file, fetching at least an initial portion of the plurality of segments (A first delivery node comes to host a first chunk of the video title, possibly by obtaining the first chunk via a relocation process. See par. 6); receiving, from the client device, a request for the initial portion of the plurality of segments of the video from the client device (The client sends a request for a first chunk of the video title to the first delivery node based on the manifest file. See par. 78); transmitting a response to the client device that includes at least the initial portion of the plurality of segments (If the first delivery node has not relocated the first chunk to a second delivery node, the client receives the first chunk from 
However, Famaey does not teach that the initial portion is fetched prior to receiving a request for the video. Nonetheless, Scott teaches a system for prefetching a video accessible via a link in a web page, whereby the system pre-fetches the first segment of the video when the user shows interest in the link but before the user actually clicks the link to request the video. See col. 4, ln. 40-67. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Famaey so that the first chunk of the video is pre-fetched before the user requests the video, because doing so reduces the playback delay for viewing the first chunk of the video. 
Claims 8 and 20 are rejected under 35 U.S.C. 103 because they are unpatentable over Famaey and Scott, as applied to claims 7 and 19 above, in further view of Dunlap.
Regarding claims 8 and 20, Famaey and Scott do not teach wherein the domain handled by the origin server resolves to an IP address that is anycasted on each of the plurality of servers, and wherein the request for the web page and the request for the initial portion of the plurality of segments of the video are received at the first server due to the first server being a closest one of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Famaey and Scott so that the client obtains the second chunk without expected performance degradation from a second content delivery node that is slower the first content delivery node because doing so allows the content provider to conserve resources without degrading performance, according to Dunlap. See col. 9, ln. 9-19.   
Claims 9 and 21 are rejected under 35 U.S.C. 103 because they are unpatentable over Famaey and Scott, as applied to claims 7 and 19 above, in further view of Kazerani (US 8,738,766).
Regarding claims 9 and 21, Famaey and Scott do not teach further comprising: wherein the response transmitted to the client device that included the web page includes a client-side script video player that, when executed by the client device, is configured to perform the following: test connections to the plurality of servers to determine performance of the plurality of servers, and transmit results of the tested connections to the first server; and selecting, based on the results of the tested connections, the second server to serve the subsequent portion of the plurality of segments of the video to the client device. However, Kazerani teaches a streaming system whereby a client submits a content request to an anycast routing node, whereby the anycast routing node routes the content request to a first server, whereby the first server sends a first portion of the requested content along with monitoring code to the client, whereby executing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Famaey and Scott so that the client receives monitoring code from the first server which causes the client to test the connection with the first server and the second server, and so that the client sends the test results to the first server for use in selecting the second server as the server which will send the second portion of the video title to the client, because doing so provides an alternative way by which the first server may determine whether the second server is better suited for transmitting the second portion of the video title to the client. 
Claims 10-11 and 22-23 are rejected under 35 U.S.C. 103 because they are unpatentable over Famaey and Scott, as applied to claims 7 and 19 above, in further view of Bendell (US 2015/0120821).
Regarding claims 10-11 and 22-23, Famaey and Scott do not teach wherein the fetching the at least the initial portion of the plurality of segments includes: transmitting a request for the at least the initial portion of the plurality of segments to the origin server/different one of the plurality of servers; and receiving a response from the origin server/different one of the plurality of servers that includes the at least the initial portion of the plurality of segments. However, Bendell teaches a streaming system whereby in response to receiving a content request from a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Famaey and Scott so that the first server obtains the first chunk by requesting the first chunk from an origin server or from another server, because doing so provides an alternative way by which the first server can obtain the first chunk. 
Claims 12 and 24 are rejected under 35 U.S.C. 103 because they are unpatentable over Famaey and Scott, as applied to claims 7 and 19 above, in further view of Official Notice.
Regarding claims 12 and 24, Famaey teaches further comprising: wherein the response transmitted to the client device that included the web page includes a client-side script video player that, when executed by the client device, is configured to perform the following: during playback of the subsequent portion of the plurality of segments and responsive to receipt of a request to play a portion of video that is not included in a buffer available to the client-side script video player, transmit a request to the first server for that portion of video segments (During playback of the second chunk, the client may request a third chunk of the video title by navigating to the third chunk using a navigation function of the player. See par. 119. If the first delivery node has not relocated the third chunk to the second delivery node, then the client receives the third chunk from the first delivery node. See par. 79-80), but Famaey and Scott do not teach that the client-side video player is included in the web page transmitted to the client. However, Examiner takes Official Notice of the fact that a client-side script video player embedded in a page was known to one of ordinary skill in the art at the time of the invention. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Famaey and Scott so that the client-side video player is a client-side script video player because doing so allows the content provider to control the video player used by the client to play the video title. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Georgandellis whose telephone number is 571-270-3991.  The examiner can normally be reached on Monday through Friday, 7:30-5:00 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW C GEORGANDELLIS/Primary Examiner, Art Unit 2459